DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/181,296), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 08/24/2022 following the Non-Final Rejection office action dated 06/14/2022. 
No claim has been amended.
(Please see page 10 of Applicant Arguments/Remarks filed on 08/24/2022). 
Applicant's submissions have been entered for consideration in this office action.  

Double Patenting – Terminal Disclaimer
3.	This application (17/181,296) is subject to a Terminal Disclaimer with respect to the patent US 10338932 issued on 07/02/2019 and the patent US 10963267 issued on 03/30/2021.  Please see the electronic Terminal Disclaimer filed by Applicant on 08/24/2022 that has been approved by the office.  Applicant’s submitted electronic Terminal Disclaimer has been entered into record. 

Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed. 







Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  	
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 19, and 20. 
Independent Claims 1, 19, and 20:
The prior art of record does not specifically suggest the combination of  "sending, to a server computing device by a first computing device, a request to provide a software package for a particular software application; receiving, from the server computing device by the first computing device, a software package that includes the particular software application and particular application execution information (AE]), wherein the particular AEI is extracted from composite AEI that comprises a composite list of software methods for at least the particular software application, wherein the composite list of software methods comprises data about software methods that were executed during past executions of the particular software application by at least one computing device other than the server computing device and other than the first computing device, and wherein the particular AEI provides at least one compiler hint for indicating to compile a first software method of the software methods before runtime of the particular software application and to compile a second software method of the software methods during runtime of the particular software application; and compiling, by the first computing device based on the at least one compiler hint, the first software method before runtime of the particular software application and the second software method of the software methods during runtime of the particular software application." as specified by independent claim 1 (and similarly by independent claims 19, and 20). 
These features together with other limitations of independent claim 1 (and similarly of independent claims19, and 20) are novel and non-obvious over the prior art of record.  As such claims 1, 19, and 20 are allowable.

Dependent Claims 2-18:
The dependent claims 2-18, being definite, enabled by the specification, and further limiting to the independent claim(s), are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
6.	Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191        
                                                                                                                                                                                                /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191